DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s RCE filed on 12/23/2020.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 1, 3-6, 8, 9, 11-14 and 17 are amended. No claim is added. Claim 2 and 10 were cancelled previously. Claim 1, 3-9 and 11-20 are pending.


ALLOWABLE SUBJECT MATTER
Claims 1, 3-9 and 11-20 are allowed in light of applicant’s amendments and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 1 recites, inter-alia, “determining, by the computer, a boundary using the geographic location of the mobile communication device, determining, by the computer, that the postal code associated with the access device matches one of the postal codes  in the plurality of postal codes overlapping the boundary”. None of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the above limitation combined with other limitations recited in claim 1 at or before the time it was filed.

Independent claim 9 and 17 although are different, further recites similar limitations to those found in claim 1. Therefore, claim 9 and 17 are considered to be allowable for the same reason as discussed above.
Dependent claims 3-8, 11-16 and 18-20 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                              /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438